EXHIBIT 10.1
 
AMENDING AGREEMENT
(MERGER AGREEMENT AND PLAN OF MERGER)
AND CONSENT BY AMERICAN EXPLORATION CORPORATION TO
PRIVATE PLACEMENT BY MAINLAND RESOURCES INC.
 
THIS AMENDING AGREEMENT AND CONSENT is made as of December 23, 2010
 
BETWEEN:  MAINLAND RESOURCES INC., a company existing under the laws of the
State of Nevada, USA
 
    (“Mainland”)
 
AND:   AMERICAN EXPLORATION CORPORATION, a company existing under the laws of
the State of Nevada, USA
 
    (“American Exploration”)
 
WHEREAS:
 
(A)   Mainland and American Exploration (each a “Party” and, together, the
“Parties”) have entered into a Merger Agreement and Plan of Merger dated March
22, 2010, as amended by a Letter Agreement dated July 28, 2010, as further
amended by an Amending Agreement dated September 7, 2010 (as so amended, the
“Merger Agreement”) which, subject to certain conditions, contemplates a merger
between the Parties to be effected pursuant to Chapters 78 (Private
Corporations) and 92A – Mergers, Conversions, Exchanges and Domestications, of
the Nevada Revised Statutes, with Mainland as the surviving corporation;
 
(B)   Section 7.1 of the Merger Agreement provides for the amendment of the
Merger Agreement in accordance with the terms set forth therein;
 
(C)   The Merger Agreement is subject to termination by either Party under
Section 7.3 of the Merger Agreement if certain conditions specified in the
Merger Agreement are not satisfied at or before the “Termination Date”, which is
defined in Section 1.1 of the Merger Agreement to mean December 31, 2010, or
such later date as may be mutually agreed by the Parties;
 
(D)   The Parties wish to amend the terms of the Merger Agreement to extend the
Termination Date as described in this Agreement;
 
(E)    Section 5.4(c)(vi) of the Merger Agreement provides that until the
Effective Date or the earlier termination of the Merger Agreement, except with
the consent of American Exploration, which consent shall not be unreasonable
withheld, other than the grant of stock options by Mainland in the ordinary
course, Mainland shall not sell, pledge, encumber, allot, reserve, set aside or
issue, authorize or propose the sale, pledge, encumbrance, allotment,
reservation, setting aside or issuance of, or purchase or redeem or propose the
purchase or redemption of, any shares in its capital stock or of any Subsidiary
thereof or any class of securities convertible or exchangeable into, or rights,
warrants or options to acquire, any such shares or other convertible or
exchangeable securities; and
 
 
 

--------------------------------------------------------------------------------

 
 
(F)    Mainland desires to effect a private placement (the “Private Placement”)
of units, with each unit consisting of one common share of Mainland and one-half
of one share purchase warrant, and American hereby agrees to provide its consent
for Mainland to effect such Private Placement.
 
THIS AGREEMENT WITNESSES that in consideration of the respective covenants and
agreements herein contained, the Parties hereto covenant and agree as follows:
 
Certain Definitions
 
1.   Capitalized terms not otherwise herein defined shall have the meaning
ascribed to them in the Merger Agreement.
 
Termination Date
 
2.   Section 1.1 of the Merger Agreement is hereby amended to replace “December
31, 2010” with “March 31, 2011” in the definition of “Termination Date”.
 
Amendment
 
3.   Except as expressly amended hereby, the Merger Agreement is in all respects
ratified and confirmed and all the terms, conditions, and provisions thereof
shall remain in full force and effect as of the date hereof.
 
Effect of Amendment
 
4.   This Amendment shall form a part of the Merger Agreement for all purposes,
and each Party thereto and hereto shall be bound hereby. From and after the
execution of this Amendment by the Parties hereto, any reference to the Merger
Agreement shall be deemed a reference to the Merger Agreement as amended hereby.
 
Consent to Private Placement
 
5.    American Exploration hereby consents to the proposed Private Placement by
Mainland of up to 5,714,286 units at a price of US$0.35 per unit for total
proceeds of up to US$2,000,000, with each unit consisting of one common share of
Mainland and one-half of one share purchase warrant, and with each whole warrant
entitling the holder thereof to purchase one additional common share of Mainland
at an exercise price of US$0.65 per share for five years from the issuance date
of such warrants.
 
Entire Agreement
 
6.    This Agreement constitutes the entire agreement between the Parties, and
supersedes every previous agreement, communication, expectation, negotiation,
representation or understanding, whether oral or written, express or implied,
statutory or otherwise between the Parties, with respect to the subject matter
of this Agreement.  Nothing in this Section 6 will limit or restrict the
effectiveness and validity of any document with respect to the subject matter of
this Agreement that is executed and delivered contemporaneously with or pursuant
to this Agreement.
 
Governing Laws
 
7.    This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein and shall be treated in all respects as a British Columbia contract.
 
 
2

--------------------------------------------------------------------------------

 
 
Counterparts
 
8.    This Agreement may be executed in any number of counterparts, in original
form or by facsimile, each of which will together, for all purposes, constitute
one and the same instrument, binding on the Parties, and each of which will
together be deemed to be an original, notwithstanding that each Party is not a
signatory to the same counterpart.
 
Headings
 
9.    The descriptive headings of the several Sections of this Amendment were
formulated, used and inserted in this Amendment for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
 
THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement has been executed by the Parties effective as
of the day and year first above written.
 

MAINLAND RESOURCES INC.     AMERICAN EXPLORATION CORPORATION            
/s/
   
/s/
 
Name
   
Name 
 
Title 
   
Title
 

 
 
 
4

--------------------------------------------------------------------------------

 